DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/12/2021.
Claims 1-12 are pending.  Claims 8-12 are withdrawn. Claims 1 and 7 are currently amended.  Claims 1 and 7 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 2/12/2021, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 2-3 of the office action mailed 11/12/2020, have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicants' arguments and/or amendments, filed 2/12/2021, with respect to independent claims 1 and 7 and claims 4-5, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claims 1 and 7, applicants contend “plasma processes in the atmosphere are given as possibilities in paragraph [0056], Vandroux seems to suggest that such a hermetically sealable workspace is not necessary” and “There is no portion of paragraph [0025] of Diep that suggests the plasma/bonding system 24 to be hermetically sealable. Indeed, Diep does not teach or suggest that substrates do not come back into contact with the normal atmosphere until after bonding and removal from the device”. (Remarks 5-6)
1 and thus as noted below in the rejections of independent claims 1 and 7 Diep discloses in paragraph [0025] that the plasma/bonding system 24 is able to remove gases from within and further in paragraph [0027] that “Substrates are plasma cleaned and bonded in plasma/bonding chamber 30 such that the solder is not exposed to air after metal oxide removal and prior to bonding” which would require the workspace 24 to be airtight to prevent any air exposure and thereby “hermetically sealable”.
Regarding claims 4-5, applicants contend “that one having ordinary skill in the art would not have sought to combine Higashiura with the combined teachings of Vandroux and Diep solely to teach plasma parameters. More specifically, there is no teaching that would lead one having ordinary skill in the art that the plasma parameters of Higashiura would be the same for the combined teachings of Vandroux and Diep.” (Remarks 6)
Applicants’ contentions are fully considered, however are not found persuasive, because as noted below in the rejections of claims 4-5 “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vandroux et al. (US 2013/0153093 A1, hereinafter “Vandroux”) in view of Diep et al. (US 2012/0111925 A1, hereinafter “Diep”).
Regarding independent claim 1, Figures 1-4 of Vandroux disclose a device for producing an electrically conductive direct bond between a bonding side of a first substrate 2 (“substrate”- ¶0028, which includes elements 3 and 4) and a bonding side of silicon (¶0028), the device comprising: 
a workspace for performing treatment on the first and second substrates 2, 2’, the workspace comprising one or more plasma chamber modules (¶¶0049-0056) configured to modify the at least one of the bonding sides, remove an oxide 6 (i.e., “thin copper oxide (CuO) superficial film”- ¶0032) present thereon via reduction with plasma treatment to expose the substrate 2, 2’ lying under the oxide 6, and the workspace further includes bonding the at least one of the bonding sides (¶¶0032-0056).
Vandroux does not expressly disclose wherein the least one of the substrates being crystalline or monocrystalline, wherein the workspace is hermetically sealable against an oxidizing atmosphere and able to be evacuated, and the workspace comprises at least one of one or more module groups comprising one or more plasma chamber modules and one or more bonding chamber modules, and one or more combined bonding/plasma chamber modules which are configured to perform the plasma treatment on the substrates and the bonding step.
Figures 2A and 4 of Diep disclose a device for producing a bond between a bonding side of a first substrate and a bonding side of a second substrate, at least one of the substrates being crystalline silicon (¶0018), the device comprising:
a workspace 24 (“plasma/bonding system”- ¶0019) that is hermetically sealable against an oxidizing atmosphere and able to be evacuated (since the system 24 is able to remove oxygen and is airtight- ¶¶0025-0027), the workspace 24 comprising one or more combined bonding/plasma chamber modules 30 (“plasma/bonding chamber”- 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandroux such that wherein the least one of the substrates being crystalline silicon, wherein the workspace is hermetically sealable against an oxidizing atmosphere and able to be evacuated, and the workspace comprises one or more combined bonding/plasma chamber modules which are configured to perform the plasma treatment on the substrates and the bonding step as taught by Diep for the purpose of utilizing a suitable and well-known silicon substrate composition, and suitable and well-known workspace and associate bonding/plasma chamber module which prevents the substrates from being exposed to air during processing which reduces/prevents the reformation of metal oxide (Diep ¶¶0025-0026). Thus, in the combined teachings of Vandroux and Diep the one or more plasma chamber modules of Vandroux is interpreted as the claimed “one or more combined bonding/plasma chamber modules” which performs both the plasma treatment on the substrates and the bonding step.
Regarding claim 2, the combined teachings disclose the second condition in claim 1 wherein the workspace comprises “one or more combined bonding/plasma chamber modules” such that the claim 2 limitation “wherein, when the workspace comprises the one or more module groups, the workspace further comprises a movement mechanism configured to move the first and second substrates in the 
Regarding claim 3, the combined teachings, particularly Figures 1-4 of Vandroux disclose wherein at least one of the one or more module plasma chamber modules and the one or more module combined bonding/plasma chamber modules comprises a reducing gas (i.e., “reducing agent”- ¶0033) supplied thereto, the reducing gas being configured to modify the oxide present on the at least one of the bonding sides (¶¶0033-0038).
Regarding independent claim 7, Figures 1-4 of Vandroux disclose a method for producing an electrically conductive direct bond between a bonding side of a first substrate 2 (“substrate”- ¶0028, which includes elements 3 and 4) and a bonding side of a second substrate 2’ (“substrate”- ¶0028, which includes elements 3’ and 4’) in a workspace for performing treatment on the first and second substrates 2, 2’, the workspace including one or more plasma chamber modules (¶¶0049-0056), at least one of the substrates 2, 2’ being silicon (¶0028), the method comprising: 
modifying at least one of the bonding sides in the one or more plasma chamber modules, the modifying comprising removing an oxide 6 (i.e., “thin copper oxide (CuO) superficial film”- ¶0032) present on the at least one of the bonding sides via reduction with plasma treatment in the one or more plasma chamber modules to expose the substrate 2, 2’ lying under the oxide 6 (¶¶0032-0041) (see Figs. 1-2); and 
bonding the at least one of the bonding sides (¶0042-0047) (see Figs. 3-4).
Vandroux does not expressly disclose wherein the least one of the substrates being crystalline or monocrystalline, wherein the workspace is hermetically sealable 
Figures 2A and 4 of Diep disclose a device for producing a bond between a bonding side of a first substrate and a bonding side of a second substrate, at least one of the substrates being crystalline silicon (¶0018), the device comprising:
a workspace 24 (“plasma/bonding system”- ¶0019) that is hermetically sealable against an oxidizing atmosphere and able to be evacuated (since the system 24 is able to remove oxygen and is airtight- ¶¶0025-0027), the workspace 24 comprising one or more combined bonding/plasma chamber modules 30 (“plasma/bonding chamber”- ¶0027) configured to modify the at least one of the bonding sides, remove an oxide present on the substrate with plasma treatment, and bond the at least one of the bonding sides (¶¶0023-0027, 0036).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandroux such that wherein the least one of the substrates being crystalline silicon, wherein the workspace is hermetically sealable against an oxidizing atmosphere and able to be evacuated, and the workspace comprises one or more combined bonding/plasma chamber modules which are configured to perform the plasma treatment on the substrates and the bonding step as taught by Diep for the purpose of utilizing a suitable and well-known silicon substrate composition, and suitable and well-known workspace .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Vandroux and Diep in further view of Higashiura (US 2005/0139321 A1, hereinafter “Higashiura”).
With regards to claim 4, the combined teachings do not expressly disclose wherein at least one of the one or more plasma chamber modules and the one or more combined bonding/plasma chamber modules comprises an upper electrode supplied with AC voltage and a lower electrode supplied with AC voltage, wherein, between the upper electrode and the lower electrode, ions strike a surface of at least one of the substrates at an ion energy of less than 1000 eV.
Figure 1 of Higashiura discloses a plasma chamber module comprising an upper electrode 14 (“upper electrode”- ¶0042) supplied with AC voltage and a lower electrode 15 (“lower electrode”- ¶0042) supplied with AC voltage, wherein, between the upper electrode 14 and the lower electrode 15, ions strike a surface of a substrate (“semiconductor wafer”- ¶0038) at an ion energy, wherein the AC voltage supplied to the upper electrode 14 has a frequency that is greater than a frequency of the AC voltage supplied to the lower electrode 15 (¶¶0005, 0046-0047).

The combined teachings do not expressly disclose wherein the ion energy is less than 1000eV.
However, the ordinary artisan would have recognized the ion energy to be a result effective variable affecting properties and characteristics of the treated substrates.  Thus, it would have been obvious to modify the ion energy to be within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 5, the combined teachings, particularly Figure 1 of Higashiura disclose wherein the AC voltage supplied to the upper electrode 14 has a frequency that .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Vandroux and Diep in further view of Subrahmanyan et al. (US 2002/0186381 A1, hereinafter “Subrahmanyan”).
Regarding claim 6, the combined teachings, particularly Figures 1-4 of Vandroux disclose wherein the oxide 6 is copper oxide (¶0032).
The combined teachings do not expressly disclose the device further comprising a source-detector system docked on or arranged in the workspace, the source-detector system being configured to detect a condition or a change in the condition of the oxide present on the at least one of the bonding sides during the modifying of the at least one of the bonding sides.
Figures 1A-2A of Subrahmanyan disclose a device comprising a source-detector system 11a (“reflectivity based copper oxide measurement tool”- ¶0025) docked on or arranged in a workspace 31 (“semiconductor wafer processing system”- ¶0047), the source-detector system 11a being configured to detect a condition or a change in the condition of copper oxide present on at least one side of a substrate S (“substrate”- ¶0031) during modifying of the at least one of the sides (¶¶0045-0046).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the device further comprises a source-detector system docked on or arranged in the workspace, the source-detector system being configured to detect a condition or a change in the condition of the oxide present on the at least one of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL Reference U as noted in PTO-892